--------------------------------------------------------------------------------

EXHIBIT 10.10


PERMA-FIX ENVIRONMENTAL SERVICES, INC.


2004 STOCK OPTION PLAN


The Board of Directors of Perma-Fix Environmental Services, Inc., a Delaware
corporation (the "Company"), has adopted this 2004 Stock Option Plan (the
"Plan") on June 14, 2004, to be effective upon the approval of a majority of the
stockholders of the Company present in person or by proxy at any regular or
special meeting of the stockholder of the Company (the date of such approval
being the “Effective Date”), as follows:


1.             Purpose.  This Plan allows selected officers, and employees,
including any employee who is also a member of the Board of Directors, of the
Company or any Subsidiary who bear a large measure of responsibility for the
success of the Company to acquire and retain a proprietary interest in the
Company and to participate in the future of the Company as stockholders.  The
purpose of this Plan is to advance the interests of the Company and its
stockholders by enabling the Company and the Subsidiaries to offer to its
officers and employees equity interests in the Company, thereby enhancing the
Company's ability to attract, retain and reward such individuals, and by
providing such individuals an incentive to render outstanding service to the
Company and to the Company's stockholders.


2.             Definitions.  For purposes of the Plan, the following terms will
be defined as set forth below:


 
2.1
"10% Stockholder" means an individual who owns, at the time a Stock Option is
granted, shares of stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Subsidiary (computed in
accordance with Section 422(b)(6) of the Code).



 
2.2
"Act" means the Securities Act of 1933, as amended from time to time, or any
successor statute or statutes thereto.



 
2.3
"Agreement" means the agreement between the Company and the Participant setting
forth the terms and condi­tions of a Stock Option granted under the Plan.



 
2.4
"Board" means the Board of Directors of the Company.



 
2.5
"Change of Control" means a change of control of the Company pursuant to
paragraph 7.2 hereof.



 
2.6
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute or statutes thereto.



 
2.7
"Committee" has the meaning set forth in Section 3.1 of this Agreement.


 
1

--------------------------------------------------------------------------------

 

 
2.8
"Common Stock" means the Common Stock of the Company, par value $.001 per share.



 
2.9
"Disability" means termination of employment of a Participant after incurring
"disability" as defined in Section 22(e)(3) of the Code.



 
2.10
"Employee" means any person, including officers and directors, who is employed
on a full time basis by the Company or a Subsidiary, including any full-time,
salaried officer or employee who is a member of the Board.



 
2.11
"Exchange Act" means the Securities and Exchange Act of 1934, as amended from
time to time, or any successor statutes thereto.



 
2.12
"Fair Market Value," unless otherwise required by any applicable provision of
the Code or any regulations issued thereunder, means as of any given date: (a)
if the Common Stock of the Company is listed for trading on one or more national
securities exchanges or the Nasdaq Stock Market, Inc. (the "Nasdaq"), the
reported last sales price on such principal exchange or the Nasdaq as of the on
the first day prior to the date of grant on which such Common Stock was so
traded; (b) if the Common Stock of the Company is not listed for trading on a
national securities exchange or the Nasdaq but is traded in the over-the-counter
market, the mean of the highest and lowest bid prices for such Common Stock on
the first day prior to the date of grant on which such prices existed; or (c) if
the price of such Common Stock is not report or listed as described in (a) and
(b) above, then the "Fair Market Value" of such Common Stock will be determined
by the Committee as of the relevant date, and the Committee will utilize any
reasonable and prudent method in determining such Fair Market Value and will not
be liable for any such determination made in good faith.



 
2.13
"Incentive Stock Option" or "ISO" means any option to purchase shares of Common
Stock that is granted pursuant to this Plan and which is intended to be, and
designated as, an "incentive stock option" within the meaning of Section 422 of
the Code.



 
2.14
"Nonqualified Stock Option" means any option to purchase shares of Common Stock
that is granted pursuant this Plan, which is not an Incentive Stock Option.



 
2.15
"Participant" means an eligible Employee of the Company or a Subsidiary who has
been granted a Stock Option under the Plan.



 
2.16
"Retirement" means with respect to an Employee, termination of all service as an
employee at or after the normal or early retirement date set forth in any policy
adopted by the Company, or if no such policy has been adopted, such time as
determined by the Committee.


 
2

--------------------------------------------------------------------------------

 

 
2.17
"Stock Option" means any Incentive Stock Option or Nonqualified Stock Option.



 
2.18
"Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if, at the time of the granting of
the option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the corporations in such chain.



3.           Administration.


 
3.1
Committee.  The Plan shall be administered by the Board, which may delegate
authority to administer this Plan to the Compensation and Stock Option Committee
of the Board, as such Committee is from time to time constituted.  If the Board
has not designated a Compensation and Stock Option Committee, then the Board may
delegate the authority to administer this Plan to (i) any committee consisting
solely of at least two "non-employee directors" within the meaning of Rule 16-3
under the Exchange Act.  All references in the Plan to the "Committee" shall
mean the Board, the Compensation Committee, or any such other committee
designated by the Board that is administering this Plan.  The membership of the
Committee at all times will be constituted so as to not adversely affect the
compliance of the Plan with the requirements of Rule 16b-3 under the Exchange
Act, to the extent it is applicable, or with the requirements of any other
applicable law, rule, or regulation.

 
 

 
3.2
Committee Procedures.  The Committee will select one of its members as its
Chairman and will hold its meetings at such times and places as it will deem
advisable.  A majority of its members will constitute a quorum, and all
determinations will be made by a majority of such quorum.  Any determination
reduced to writing and signed by a majority of the members of the Committee will
be fully effective and a valid act of the Committee as if it had been made by a
majority vote at a meeting duly called and held.  The membership of the
Committee at all times will be constituted so as to not adversely affect the
compliance of the Plan with the requirements of Rule 16b-3 under the Exchange
Act, to the extent it is applicable, or with the requirements of any other
applicable law, rule, or regulation.



 
3.3
Power and Authority.  The Committee will have full power and authority to do all
things necessary or appropriate to administer this Plan according to its terms
and provisions (excluding the power to appoint members of the Committee and to
terminate, modify, or amend the Plan, except as otherwise authorized by the
Board), including, but not limited to, the full power and authority to:



 
·
award Stock Options, pursuant to the terms of this Plan, to eligible individuals
described under paragraph 5 hereof;



 
·
select the eligible individuals to whom Stock Options may from time to time be
awarded under the Plan;


 
3

--------------------------------------------------------------------------------

 

 
·
determine the Incentive Stock Options, Nonqualified Stock Options, or any
combination thereof, to be awarded under the Plan to one or more eligible
Employees;



 
·
determine the number of shares to be covered by each Stock Option granted under
the Plan;



 
·
determine the form and content of all Agreements;



 
·
determine the terms and conditions not inconsistent with the terms of the Plan,
of any Stock Option granted (including, but not limited to, exercise price, any
restrictions or limitations, and any vesting, exchange, sur­render,
cancellation, acceleration, termination, exercise or forfeiture provisions, as
the Committee will determine);



 
·
determine any specified performance goals or such other factors or criteria
which need to be attained for the vesting of a Stock Option granted under the
Plan;



 
·
determine the terms and conditions under which Stock Options are to operate on a
tandem basis and/or in conjunction with or apart from other equity or cash
awards made by the Company or any Subsidiary outside of this Plan;



 
·
determine the extent and circumstances under which Common Stock and other
amounts payable with respect to a Stock Option will be deferred, which may be
either automatic or at the election of the Participant;



 
·
substitute (a) new Stock Options for previously granted Stock Options, which
previ­ously granted Stock Options have the same or higher option exercise prices
and/or contain other less favorable terms, and (b) new awards of any other type
for previously granted awards of the same or other type, which previously
granted awards are upon less favorable terms; and



 
·
exercise such other powers as may be necessary or desirable to implement the
provisions of this Plan and to carry out its purposes.



 
3.4
Interpretation of Plan.  Subject to paragraphs 3.3 and 8 of the Plan, the
Committee will have the authority at its discretion to (a) adopt, alter and
repeal such general and special administrative rules, regulations, and practices
governing this Plan as it will, from time to time, deem advisable, (b) construe
and interpret the terms and provisions of this Plan and any Stock Option issued
under this Plan, (c) determine and interpret the form and substance of all
Agreements relating to Stock Options, and (d) otherwise supervise the
administration of this Plan.  Anything in this Plan to the contrary
notwith­standing, no term of this Plan relating to Incentive Stock Options will
be interpreted, amended or altered, nor will any discretion or authority granted
under this Plan be exercised, to disqualify this Plan under Section 422 of the
Code, or, without the consent of the Participant(s) affected, to dis­qualify any
Incentive Stock Option under Section 422 of the Code.  Subject to paragraphs 3.3
and 8 hereof, all decisions made by the Committee pursuant to the pro­visions of
this Plan will be made in the Committee's sole discretion and will be final and
binding upon all persons granted Stock Options pursuant to this Plan.


 
4

--------------------------------------------------------------------------------

 

 
3.5
Limitation on Liability.  No member of the Board shall be liable for any action
taken or determination made in good faith and in a manner reasonably believed to
be in the best interests of the Company with respect to the Plan or any Stock
Option granted pursuant to this Plan.



4.             Shares Subject to Plan.


 
4.1
Number of Shares.  The maximum number of shares of Common Stock that may be
issued under this Plan will be equal 2,000,000, subject to adjustment as set
forth in Section 10 of this Agreement.



 
4.2
Character of Shares.  The Company may elect to satisfy its obligations to a
Participant exercising a Stock Option entirely by issuing authorized and
unissued shares of Common Stock to the Participant, entirely by transferring
treasury shares to the Participant, or in part by issuing authorized and
unissued shares and the balance by transferring treasury shares.



5.             Eligibility.  Incentive Stock Options may be granted only to
Employees, including any Employee who is a director of the
Company.  Nonqualified Stock Options may be granted to Employees, officers and
directors of the Company, including directors who are not Employees of the
Company.


6.             Stock Options.


 
6.1
Types of Stock Options.  Stock Options granted under the Plan may be of two
types: (a) Incentive Stock Options and (b) Nonqualified Stock Options.  Any
Stock Option granted under the Plan will contain such terms, not inconsistent
with this Plan, as the Committee may approve.  The Committee will have the
authority to grant to any eligible Employee either Incentive Stock Options or
Nonqualified Stock Options, or both types of Stock Options.  To the extent that
any Stock Option (or portion thereof) intended to be an Incentive Stock Option
does not qualify for any reason as an Incentive Stock Option, it will constitute
a separate Nonqualified Stock Option.  The Company shall have no liability to an
Employee, or any other party, if a Stock Option (or any part thereof) which is
intended to be an Incentive Stock Option is not an Incentive Stock
Option.  Stock Options will be granted for no consideration other than services
to the Company or a Subsidiary.


 
5

--------------------------------------------------------------------------------

 

 
6.2
Exercise Price.



 
·
Not a 10% Stockholder.  The exercise price of any Incentive Stock Option granted
under this Plan to an individual who is not a 10% Stockholder at the time the
Incentive Stock Option is granted will be not less than the Fair Market Value of
the shares of Common Stock subject to the Stock Option at the time the Incentive
Stock Option is granted.



 
·
10% Stockholder.  The exercise price of any Incentive Stock Option granted under
the Plan to an indi­vidual who is a 10% Stockholder at the time the Stock Option
is granted will be not less than 110% of the Fair Market Value of the shares of
Common Stock subject to the Incentive Stock Option at the time the Incentive
Stock Option is granted.



 
6.3
Option Term.  The term of each Stock Option will be fixed by the Committee, but
no Stock Option will be exercisable more than 10 years after the date on which
the Stock Option is granted or, in the case of an Incentive Stock Option granted
to a 10% Stockholder, five years after the date on which the Incentive Stock
Option is granted.



 
6.4
Exercise of Nonqualified Stock Options.  Nonqualified Stock Options will be
exercisable at such time or times and subject to such terms and conditions as
will be determined by the Committee.



 
6.5
Exercise of Incentive Stock Options.



 
·
By an Employee.  No Incentive Stock Option granted under this Plan will be
exercisable after the expiration of 10 years from the date such ISO is granted,
except that no ISO granted to a person who is a 10% Stockholder will be
exercisable after the expiration of five years from the date such ISO is
granted.  Unless such requirements are waived by the Committee, the Participant,
while still in the employment of the Company or any Subsidiary, may exercise the
ISO as set forth in the applicable Agreement.



 
·
Termination of Employment.  No Participant may exercise an ISO after the
Participant is no longer an Employee, except (a) if a Participant ceases to be
an Employee on account of a Disability, the Participant may exercise the ISO
within 12 months after the date on which the Participant ceased to be an
Employee; (b) if a Participant ceases to be an Employee on account of
Retirement, the former employee may exercise the ISO within six months after the
date on which the Participant retired; and (c) if a Participant ceases to be an
Employee for any other reason (other than death), the Participant may exercise
the ISO within three months after termination of employment.  In each case, the
ISO may be exercised only for the number of shares for which the Participant
could have exercised at the time the Participant ceased to be an Employee.


 
6

--------------------------------------------------------------------------------

 

 
·
In Case of Death.  If any Participant who was granted an ISO dies prior to the
termination of such ISO, such ISO may be exercised within six months after the
death by the personal representative or executor of the estate of the
Participant, or by a person who acquired the right to exercise such ISO by
bequest, inheritance, or by reason of the death of such Participant, provided
that (a) such Participant died while an employee of the Company or a Subsidiary
or (b) such Participant had ceased to be an Employee on account of a Disability
or died within three months after the date on which he ceased to be an
employee.  The ISO may be exercised only as to the number of shares exercisable
by the Participant as of the date of death.



 
6.6
Termination of Options.  A Stock Option granted under this Plan will be
considered terminated, in whole or in part, to the extent that it can no longer
be exer­cised for shares originally subject to it, provided that a Stock Option
will be considered terminated at an earlier date upon surrender for cancellation
by the Participant to whom such Stock Option was granted.



 
6.7
Notice of Exercise and Payment.  Subject to any installment, exercise and
waiting period provisions that are applicable in a particular case, Stock
Options granted under this Plan may be exercised, in whole or in part, at any
time during the term of the Stock Option, by giving written notice of such
exercise to the Company identifying the Stock Option being exer­cised and
specifying the number of shares then being pur­chased.  Such notice will be
accompanied by payment in full of the exercise price, which will be made by wire
transfer, certified check or bank check or personal check, in each case payable
to the order of the Company.  The Company will not be required to deliver
certificates for shares of Common Stock with respect to which a Stock Option is
exercised until the Company has confirmed the receipt of good and valuable funds
in payment of the exercise price.  A partial exercise of a Stock Option will not
affect the right to exercise the Stock Option from time to time in accordance
with this Plan as to the remaining shares of Common Stock subject to the Stock
Option.



 
6.8
Issuance of Shares.  As soon as reasonably practicable after its receipt of
notice of exercise and payment in full of the exercise price, the Company will
cause one or more certificates for the shares so purchased to be delivered to
the Participant or the Participant's beneficiary or estate, as the case may
be.  No Participant, beneficiary, or estate will have any of the rights of a
stockholder with reference to shares of Common Stock subject to a Stock Option
until after the Stock Option has been duly exercised and certificates
representing the shares of Common Stock so purchased pursuant to the Stock
Option have been delivered to the Participant, the Participant's beneficiary or
Participant's estate.



 
6.9
$100,000 Per Year Limitation.  To the extent that the aggregate Fair Market
Value of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
all of the Company's plans) exceeds $100,000, such excess Incentive Stock
Options will be treated as Nonqualified Stock Options for purposes of Section
422 of the Code.


 
7

--------------------------------------------------------------------------------

 

 
6.10
Buyout and Settlement Provisions.  The Committee may at any time offer to buy
out for cash or otherwise settle a Stock Option previously granted, based upon
such terms and conditions as the Committee will establish and communi­cate to
the Participant at the time that such offer is made, including a settlement for
exchange of a different award under the Plan for the surrender of the Stock
Option.



7.             Acceleration.


 
7.1
Acceleration Upon Change of Control.  Unless the award Agreement provides
otherwise or unless the Participant waives the application of this Section 7.1
prior to a Change of Control (as hereinafter defined), each outstanding Stock
Option granted under the Plan will immedi­ately become exercisable in full
notwithstanding the vesting or exercise provisions contained in the Agreement
immediately prior to a Change of Control.



 
7.2
Change of Control Defined.  A "Change of Control" will be deemed to have
occurred upon any of the following events:



 
·
The consummation of any merger, reverse stock split, recap­­i­talization or
other business combination of the Company, with or into another corporation or
other entity, or an acquisition of securities or assets by the Company, pursuant
to which the Company is not the continuing or surviving corporation or pursuant
to which shares of Common Stock would be converted into cash, securities or
other property, other than a trans­action in which the majority of the holders
of Common Stock immediately prior to such transaction will own at least 50% of
the total voting power of the then-outstanding securities of the surviving
corporation immediately after such trans­action; or



 
·
A transaction in which any person (as such term is defined in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act), corporation or other entity (other than the
Company, or any profit-sharing, employee ownership or other employee benefit
plan sponsored by the Company or any Subsidiary, or any trustee of or fiduciary
with respect to any such plan when acting in such capacity, or any group
com­prised solely of such entities): (a) will purchase any Common Stock (or
securities con­vertible into Common Stock) for cash, secur­ities or any other
consideration pursuant to a tender offer or exchange offer, without the prior
consent of the Board, or (b) will become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly (in one
transaction or a series of transactions), of securities of the Company
representing 50% or more of the total voting power of the then-outstanding
securities of the Company ordi­narily (and apart from the rights accruing under
special circumstances) having the right to vote in the election of directors
(cal­culated as provided in Rule 13d-3(d) in the case of rights to acquire the
Company's securities); or


 
8

--------------------------------------------------------------------------------

 

 
·
If, during any period of two consecutive years, individuals who at the beginning
of such period constituted the entire Board and any new director whose election
by the Board, or nomination for election by the Company's stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election by the stockholders was previously so approved, cease
for any reason to constitute a majority thereof; or



 
·
Upon a complete liquidation or dissolution of the Company.



 
7.3
General Waiver by Board.  The Committee may, after the grant of a Stock Option,
accelerate the vesting of all or any part of any Stock Option, and/or waive any
limita­tions or restrictions, if any, for all or any part of a Stock Option.



8.             Amendments and Termination.


 
8.1
Amendments to Plan; Termination.  The Board may at any time, and from time to
time, amend any of the provisions of the Plan, and may at any time suspend or
terminate the Plan; provided, however, that no such amendment will be effective
unless and until it has been duly approved by the stockholders of the
outstanding shares of Common Stock if (a) such amendment materially increases
the benefits accruing to participants under this Plan; (b) such amendment
increases the number of securities which may be issued under this Plan (except
as provided by Section 10 of this Plan); (c) such amendment materially modifies
the requirements as to eligibility for participation in this Plan; or, (d) the
failure to obtain such approval would adversely affect the compliance of the
Plan with the requirements of Rule 16b-3 under the Exchange Act, or with the
requirements of any other applicable law, rule or regu­lation.



 
8.2
Amendments to Stock Options.  The Board may amend the terms of any Stock Option
granted under the Plan; provided, however, that subject to Section 10.2 hereof,
no such amendment may be made by the Board which in any material respect impairs
the rights of the Participant without the Holder's consent.



9.           Term of Plan.  The Plan will be effective as of the Effective
Date.  Any Stock Options granted under the Plan prior to such approval will be
effective upon, and subject to, approval of the Plan by the Company's
stockholders (and no Stock Options will vest or otherwise become free of
restrictions prior to such approval).  No Stock Options will be granted pursuant
to the Plan on or after the 10th anniversary of the Effective Date, but Stock
Options granted prior to such 10th anniversary may extend beyond that date.  The
Plan will terminate after the 10th anniversary of the Effective Date or if
later, at such time as all Stock Options granted under the Plan are no longer
outstanding.

 
9

--------------------------------------------------------------------------------

 

10.           Adjustment Upon Change of Shares.


 
10.1
Stock Splits, etc.  Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock for which Stock Options may
thereafter be granted, and the number of shares of Common Stock then subject to
Stock Options previously granted, and the price per share payable upon exercise
of such Stock Option will be propor­tionately adjusted for any increase or
decrease in the number of issued shares of Common Stock of the Company resulting
from a subdivision or consolidation of shares of Common Stock or the payment of
a stock dividend (but only on the Common Stock) or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company.



 
10.2
Merger; Reorganization.  If the Company is reorganized or consolidated or merged
with another corporation, in which the Company is the non-surviving corporation,
a Participant of an outstanding Stock Option granted under this Plan will be
entitled (subject to the provisions of this paragraph 10) to receive options
covering shares of such reorganized, consolidated or merged corporation in the
same proportion as granted to Participant prior to such reorganization,
consolidation or merger at an equiva­lent exercise price, and subject to the
same terms and conditions as this Plan.  For purposes of the preceding sentence,
the excess of the aggregate Fair Market Value of shares subject to the option
immedi­ately after the reor­gan­ization, consoli­dation or merger over the
aggre­gate exercise price of such shares will not be more than the excess of the
aggregate Fair Market Value of all shares of Common Stock subject to the Stock
Option immediately before such reor­gani­zation, con­solidation or merger over
the aggregate exercise price of such shares of Common Stock, and the new Stock
Option or assump­tion of the old Stock Option by any surviving corpora­tion will
not give the Participant additional benefits which he did not have under the old
Stock Option.



 
10.3
Determination of Committee.  To the extent that the foregoing adjustments relate
to the shares of Common Stock of the Company, such adjust­ments will be made by
the Committee, whose determin­ation in that respect will be final, binding and
conclusive, pro­vided that each Incentive Stock Option granted pursuant to this
Plan will not be adjusted in a manner that causes the Incentive Stock Option to
fail to continue to qualify as an incentive stock option within the meaning of
Section 422 of the Code.



 
10.4
No Rights.  Except as expressly provided in this paragraph 10, the Participant
will have no rights by reason of any sub­division or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, consolidation, reorganization or spin-off of
assets or stock of another corporation, and any issue by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, will not affect, and no adjustment by reason thereof will be made with
respect to, the number or price of shares of Common Stock subject to Stock
Options granted under this Plan.


 
10

--------------------------------------------------------------------------------

 

 
10.5
Authority of Company.  The grant of a Stock Option pursuant to this Plan will
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to con­solidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.



11.           General Provisions.


 
11.1
Investment Representations.  The Committee may require each person acquiring
shares of Common Stock pursuant to a Stock Option under this Plan to represent
to and agree with the Company in writing that, among other things, the
Participant is acquiring the shares for investment purposes only without a view
to distribution thereof.



 
11.2
Additional Incentive Arrangements.  Nothing contained in this Plan will prevent
the Board from adopting such other or additional incentive arrangements as it
may deem desirable, including, but not limited to, the granting of Stock Options
and the awarding of stock and cash otherwise than under this Plan.  Such
arrangements may be either generally applicable or applicable only in specific
cases.



 
11.3
No Right of Employment.  Nothing contained in this Plan or in any Stock Option
hereunder will be deemed to confer upon any employee of the Company or any
Subsidiary any right to continued employment with the Company or any Subsidiary,
nor will it interfere in any way with the right of the Company or any Subsidiary
to terminate the employment of any of its employees at any time.



 
11.4
Withholding Taxes.  Not later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state and local taxes of any kind required by law to be
withheld or paid with respect to such amount.  The obligations of the Company
under this Plan will be conditional upon such payment or arrangements and the
Company will, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant from the
Company.



 
11.5
Governing Law.  This Plan and all awards made and actions taken thereunder will
be governed by and construed in accordance with the laws of the State of
Delaware (without regard to choice of law provisions).


 
11

--------------------------------------------------------------------------------

 

 
11.6
Other Benefit Plans.  Any award granted under this Plan will not be deemed
compensation for purposes of com­puting benefits under any retirement plan of
the Company or any Subsidiary and will not affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation (unless required by
specific reference in any such other plan to awards under this Plan).



 
11.7
Employee Status.  The Committee may decide in each case to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons, will not interrupt continuous employment.  Any Stock Options
granted under this Plan will not be affected by any change of employment, so
long as the Participant continues to be an Employee of the Company or any
Subsidiary.



 
11.8
Restrictions on Transfer.  A Stock Option may not be transferred except by will
or by the laws of descent and distribution, and may not be alienated, sold,
assigned, hypothe­­cated, pledged, exchanged, transferred, encumbered or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same will be void.  No right or
benefit hereunder will in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefit.  Unless
other­wise pro­vided in this Plan or the Agreement, any Stock Option granted
under this Plan is only exercisable during the life­time of the Participant by
the Participant or by his guardian or legal representative.



 
11.9
Applicable Laws.  The obligations of the Company with respect to all Stock
Options under this Plan will be subject to (a) all applicable laws, rules and
regulations, including, without limitation, the requirements of all federal
securities laws, rules and regulations and state securities and blue sky laws,
rules and regula­tions, and such approvals by any governmental agencies as may
be required, including, without limitation, the effective­ness of a registration
statement under the Securities Act, and (b) the rules and regu­lations of any
national securities exchange on which the Common Stock may be listed or the
Nasdaq if the Common Stock is designated for quotation thereon.



 
11.10
Conflicts.  If any of the terms or provisions of the Plan conflict with the
requirements of Rule 16b-3 under the Exchange Act, or with the requirements of
any other applicable law, rule or regulation, and/or with respect to Incentive
Stock Options, Section 422 of the Code, then such terms or provisions will be
deemed inoper­ative to the extent they so conflict with the require­ments of
said Rule 16b-3, and/or with respect to Incentive Stock Options, Section 422 of
the Code.  With respect to Incentive Stock Options, if this Plan does not
contain any provision required to be included herein under Section 422 of the
Code, such provision will be deemed to be incorporated herein with the same
force and effect as if such provision had been set out at length herein.


 
12

--------------------------------------------------------------------------------

 

 
11.11
Written Agreements.  Each Stock Option granted under this Plan will be evidenced
by, and will be subject to the terms of the Agreement approved by the Committee
and executed by the Company and the Participant.  The Committee may terminate
any award made under this Plan if the Agreement relating thereto is not executed
and returned to the Company within 30 days after the Agree­ment has been
delivered to the Participant for his or her execution.



 
11.12
Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee will be indemnified by the Company against the
reasonable expenses, including attorneys' fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any award granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it will be adjudged in such action, suit or proceeding that such Committee
member is liable for negligence or misconduct in the performance of his duties;
provided that within 60 days after institution of any such action, suit or
proceeding a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.



 
11.13
Common Stock Certificates.  All certificates for shares of Common Stock
delivered under this Plan will be sub­ject to such stop-transfer orders and
other restric­tions as the Committee may deem advisable under the rules,
regulations, and other requirements of any stock exchange upon which the Common
Stock is then listed, any applic­able federal or state securities law and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate refer­ence to such
restrictions.



 
11.14
Unfunded Status of Plan.  This Plan is intended to con­stitute an "unfunded"
plan for incentive and deferred compensation.  With respect to any payments not
yet made to a Participant by the Company, nothing contained herein will give any
such Participant any rights that are greater than those of a general creditor of
the Company.



 
11.15
Liability of the Company.  Neither the Company, its directors, officers or
employees or the Committee, nor any Subsidiary which is in existence or
hereafter comes into existence, shall be liable to any Participant or other
person if it is determined for any reason by the Internal Revenue Service or any
court having jurisdiction that any Incentive Stock Option granted hereunder does
not qualify for tax treatment as an Incentive Stock Option under Section 422 of
the Code.

 
 
13

--------------------------------------------------------------------------------